Citation Nr: 1427343	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The appellant had active duty service from April 1961 to April 1963, with additional periods of active duty for training with the United States Navy Reserves.  

These matters come to the Board of Veterans' Appeals on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In September 2012, the appellant testified before the undersigned acting Veterans Law Judge (VLJ) during a videoconference hearing.   


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service, and the evidence on the question of a medical nexus between any current hearing loss and service weighs against the claim.  

2.  Tinnitus was not demonstrated in service and the evidence on the question of a medical nexus between any current tinnitus and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The appellant does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service; hearing loss was not shown within the first post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The appellant does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through a March 2010 pre-decisional notice letter, the RO notified the appellant of the legal criteria governing his claims and the evidence needed to substantiate his claims.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the RO notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  The RO also requested that the appellant submit evidence in support of his claim.  Additionally, the March 2010 letter provided the appellant notice regarding the assignment of effective dates and disability rating elements.  

The Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claims.  The appellant's service treatment records (STRs) have been obtained and associated with the claims file and he has been provided a VA examination in connection with his claim which includes a medical opinion.  The appellant has also submitted argument and medical evidence in support of his claims.  

Of note, during his Board hearing the appellant testified that he had undergone a hearing test at a hospital associated with the University of Utah.  The test was apparently undertaken sometime in the mid-1970s.  The appellant indicated that he had received a letter from the hospital notifying him that records associated with the hearing test were unavailable.  He otherwise reported that he had been told by the hospital, apparently at the time of audiological testing, that he might need hearing aids.  In light of the appellant's testimony and the lack of submission of any VA Form 21-4142 (Authorization and Consent to Release Information), no further action is warranted.  

II. Analysis

In order to receive VA benefits, a claimant must be a "veteran." A "veteran" is defined, in part, as "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d) (2013).  "[A]ctive military, naval, or air service" is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); see also 38 C.F.R. § 3.6(a) (2013).  

When a claim for service connection is based on a period of active duty for training, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)); 38 C.F.R. § 3.309(a) (including "organic diseases of the nervous system" (e.g. sensorineural hearing loss) as a chronic condition for which service connection may be established by continuity of symptoms).  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

By way of history, the appellant's STRs document that he apparently enlisted in the U.S. Navy Reserves in 1960, performed active duty service from April 1961 to April 1963, and subsequently transitioned back into the Navy Reserve.  His last annual reservist examination associated with this period is dated in April 1965.  Records thereafter reveal that in May 1972, the appellant apparently re-enlisted in the Reserves and was assigned to a Reserve Naval Mobile Construction Battalion (RMCB-2 or RNMCB-2).  A May 1972 (re-enlistment) report of medical history notes that the appellant had held four jobs in the previous three years.  His usual occupation was reported in the report of medical history as a machinist.  

During his Navy Reserve service, the appellant is noted to have participated in active duty for training.  

In a statement in support of his claims dated in March 2010, the appellant reported that prior to joining the United States Navy he had worked as a machinist on the railroad.  In the U.S. Navy he had worked as a jet aircraft mechanic, in particular, on the Lockheed P-2 Neptune (originally designated P2V), a maritime patrol aircraft.  The appellant identified working directly on the flight line.  Also, the appellant was assigned to the above noted construction battalion following his re-enlistment and worked on heavy equipment.  In light of his active and reserve service, he noted that he was constantly exposed to loud engine noise from both aircraft and also from equipment.  

During his hearing before the undersigned, the appellant's civilian occupations were reported as machinist and letter carrier for the U.S. Postal Service.  The appellant testified that he first experienced hearing loss and tinnitus in the early 1970s.  He noted that he could still hear at that time but couldn't "pick up" much from a distance.  The appellant's spouse reported that she noticed problems with the appellant's hearing in the early 1970s and that she could tell that he couldn't hear.  She indicated that the Veteran would shout when he would be talking with her.  She also added that the appellant's hearing had gotten worse over time.  

In its review of the STRs, the Board notes a lack of any audiological testing during the appellant's active duty period.  Whispered voice tests were otherwise normal.  Subsequent medical records associated with the appellant's reserve service prior to January 16, 1983 also do not reflect any audiological testing but otherwise normal whispered voice testing.  The appellant underwent an audiological test on January 16, 1983 associated with an annual U.S. Navy Reserve examination.  The results, in clear graph form, reflect puretone thresholds, in decibels (dB), as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
5 dB
25 dB
No report
20 dB
Left Ear
10 dB
0 dB
0 dB
No report
10 dB

(Parenthetically, the June 2010 VA examiner, below, also noted the same puretone thresholds in decibels.)   

Following the January 16, 1983 audiogram, a subsequent audiogram in March 1986 associated with another annual Navy Reserve examination, reflected puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
5 dB
50 dB
40
45 dB
Left Ear
15 dB
5 dB
20 dB
25
30 dB

With regard to the medical opinion evidence of record, in a report of June 2010 VA audiological examination, the examiner noted the appellant's history with respect to noise exposure and also noted the report of the onset of tinnitus in the 1970s.  Audiological testing revealed bilateral sensorineural hearing loss.  (Parenthetically, a September 2009 private audiogram submitted by the appellant, in graph form and considered by the examiner, also reflects bilateral sensorineural hearing loss.)  The examiner cited to and referenced the appellant's January 1983 and March 1986 Navy Reserve audiograms as well as the history of whispered voice tests.  She opined the following:

No testing is available for the period of the [appellant's] period of military service.  However, testing done in 1983, 20 years after his release from the military, shows hearing within normal limits in both ears.  Given these results, the [appellant's] hearing loss in either ear was not caused by or a result of his military noise exposure.  

With regard to tinnitus, the VA examiner commented:

It is not possible to determine the etiology of tinnitus using current clinical technologies.  Etiology is typically inferred from patient history.  The [appellant] has a history of significant military and civilian noise exposure.  He indicates the onset of the tinnitus as in the 1970s.  Given the onset of the tinnitus approximately 10 years after the [appellant's] release from the military, it is less likely as not that the [appellant's] tinnitus is a result of his military noise exposure.  

Following the June 2010 VA examination, the appellant submitted a December 2010 private medical report from Kraig C. McGee, M.D., an apparent ENT (ear, nose, & throat) specialist.  Dr. McGee's report noted, in particular, that the appellant "has a long past history of noise exposure predominately in the United States [m]ilitary."  The report also noted that an audiogram had revealed bilateral sensorineural hearing loss.  Dr. McGee's diagnosis noted the appellant to suffer from multifactorial hearing loss with elements of presbycusis, noise induced hearing loss, and probably some nosoacusis secondary to diabetes.  He also opined:

Given his extensive history of noise exposure in the US military, it is more probable than not that a significant portion of his current hearing loss was caused by noise exposure during active duty.  He has an extensive file from the VA, but never had an audiogram, only whispered voice tests are noted.  

The post-service medical evidence demonstrates that the appellant does have bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385.  

As noted above, the appellant has testified that both his hearing loss and tinnitus first began in the mid-1970s.  A review of the numerous STRs for both the appellant's active duty period and as a reservist does not reflect any complaints or reports of hearing loss or tinnitus.  

With respect to the medical opinion evidence addressing the relationship between the Veteran's current hearing loss and his period of service, there is evidence both for and against the Veteran's claim.  The Board has weighed both the medical opinion of the VA examiner (audiologist) and the opinion of Dr. McGee.  The Board finds the VA audiologist's opinion to be more persuasive.  The opinion is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this regard, while both the VA examiner and Dr. McGee considered the appellant's reported history with regard to noise exposure and the onset of hearing loss, the VA examiner cited and discussed the appellant's noted audiogram in January 1983 showing hearing within normal limits, as well as the subsequent March 1986 audiogram noting right ear hearing loss for VA disability purposes.  Thus, the VA examiner's opinion took into consideration the lack of any audiometric testing prior to January 1983 and well as those relevant findings subsequent to that time.  Dr. McGee's opinion does not reference the January 1983 audiogram and its finding of normal hearing, instead only noting the lack of audiometric testing for the appellant's active duty period.  

Therefore, the Board assigns greater probative weight to the June 2010 VA examiner's opinion as compared to the opinion from Dr. McGee.  

The appellant is competent to report experiencing hearing loss.  However, the objective evidence, as discussed by the June 2010 VA examiner, does not support the onset of hearing loss during active duty or any period of active duty for training or inactive duty training.  Also, the appellant did not report hearing problems during active duty or during his Navy Reserve service.  On the contrary, in numerous reports of medical history, the appellant checked the "No" box when asked about whether he had prior or current hearing loss.  Furthermore, the medical evidence does not necessarily support the testimony of the appellant and his spouse that he began experiencing hearing loss in the 1970s.  As noted above, the January 16, 1983 Navy Reserve audiogram has been identified by the VA examiner as reflecting normal hearing.  As such, in weighing the appellant's lay statements and testimony (to include that of his spouse) against the opinion of the June 2010 VA examiner and the other evidence of record, the Board finds the VA examiner's opinion to be more probative and persuasive.  

Otherwise, the only medical opinion with regard to the appellant's tinnitus and its relationship to service is unfavorable.  (Parenthetically, Dr. McGee did not offer any opinion regarding the appellant's tinnitus.)  As noted above, the June 2010 VA examiner commented that the etiology of tinnitus is typically inferred from patient history.  In considering the appellant's history and records, the VA examiner did not find the appellant's tinnitus to be related to service.  As with hearing loss, the appellant is competent to report experiencing ringing in his ears.  Nonetheless, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In the present case, the appellant's first documented report of tinnitus occurred when he filed his initial claim for benefits in March 2010.  Otherwise, the VA examiner, in considering the Veteran's history, to include normal audiological testing in January 1983, did not find the Veteran's tinnitus related to service.  While the appellant has testified that his tinnitus began sometime in the mid-1970s, he never reported ringing in his ears during his service in the U.S. Navy Reserve nor does the evidence support the onset of tinnitus during any period of active duty for training or inactive duty training.  Consequently, the greater weight of the evidence is against the appellant's claim for service connection for tinnitus.  

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's bilateral hearing loss and/or tinnitus is related to any period of active duty, active duty for training, or inactive duty training falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2013).  

The Board emphasizes that it does not question that the appellant was exposed to noise during his period of active duty and/or Navy Reserve service.  However, the evidence weighs against a finding that any diagnosed hearing loss or tinnitus had its clinical onset during service or is otherwise related to service.  Under the circumstances the Board concludes that service connection for bilateral hearing loss and/or tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


